Per Curiam.
Under the pleadings there is no burden on the plaintiff to show the condition of defendant’s business after October 27, 1927. The use of the words “ defendant’s business ” in the last paragraph of the opinion upon a former appeal (Janvier v. Baker, 229 App. Div. 679, 681) is an obvious typographical error, clearly discernible from the context, and one which should have been immediately apparent to counsel thoroughly familiar with the situation presented on such former appeal. The phrase should have been “ plaintiff’s business.” It follows that the orders should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Finch, P. J., Merrell, McAvoy, Martin and O’Malley, JJ. Orders reversed, with ten dollars costs and disbursements and motion denied, with ten dollars costs.